Citation Nr: 1016334	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In a February 2008 decision, the Board denied the service 
connection claims on appeal and remanded the posttraumatic 
stress disorder (PTSD) claim for additional development.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a December 
2008 Joint Motion for Remand (Joint Motion), the Court 
remanded this appeal in December 2008 for development in 
compliance with the Joint Motion.  In an August 2009 
decision, the Board vacated the February 2008 Board decision 
with regard to the issues of entitlement to service 
connection and remanded these issues for additional 
development.

In May 2008, the Veteran raised the issue of entitlement to 
service connection for a heart disorder under the provisions 
of 38 U.S.C.A. § 1151.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate action.  The issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed hypertension is related to 
military service or to a service-connected disability.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed coronary artery disease was aggravated by 
his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  A heart disorder was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in October 2003 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in May 2005, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although 
Veterans Claims Assistance Act notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

With regard to the issue of secondary service connection, 
while this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  See 
71 Fed. Reg. 52,744 (September 7, 2006).  Effective October 
10, 2006, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

38 C.F.R. § 3.310(b) (2009).  Prior to this amendment, 
secondary service connection was warranted for a disability 
when the evidence demonstrated that a claimed disability was 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury had chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006).  
The Board finds that the prior version of 38 C.F.R. § 3.310 
is applicable to the Veteran's claims in this instance 
because the Veteran's claims of entitlement to secondary 
service connection for a hypertension and a heart disorder 
was received prior to October 2006.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of hypertension or a heart disorder.

After separation from military service, a November 1996 
private medical report stated that the Veteran reported a 
history of hypertension.  After physical examination, the 
diagnosis was questionable hypertension.  The medical 
evidence of record shows that hypertension has been 
consistently diagnosed since November 1996.

A March 1997 private medical report gave a diagnosis of 
coronary artery disease.  The medical evidence of record 
shows that a heart disorder has been consistently diagnosed 
since March 1997.

A January 2004 VA hypertension examination report stated that 
the Veteran's claims file had been reviewed.  After physical 
examination, the diagnosis was hypertension.  The examiner 
opined that the Veteran's hypertension "would not be at 
least as likely as not related to his diabetes mellitus" 
because the hypertension existed prior to the diabetes 
mellitus.

A January 2004 VA heart examination report stated that the 
Veteran's claims file had been reviewed.  After physical 
examination, the diagnosis was coronary arterial disease and 
myocardial infarction.  The examiner opined that the 
Veteran's coronary artery disease and myocardial infarction 
"would not be as least as likely as not related to the 
diabetes mellitus" because the coronary arterial disease and 
myocardial infarction existed prior to the diabetes mellitus.

A January 2004 VA diabetes mellitus examination report stated 
that the Veteran's claims file had been reviewed.  After 
physical examination, the diagnosis was noninsulin-dependent 
diabetes mellitus, type II.  The examiner opined that the 
Veteran's hypertension, coronary artery disease, and 
myocardial infarction "would not be at least as likely as 
not related to his diabetes mellitus" because the 
hypertension, coronary artery disease, and myocardial 
infarction existed prior to the diabetes mellitus.

A November 2009 VA heart examination report stated that the 
Veteran's claims file had been reviewed.  After physical 
examination and a chest x-ray, the diagnosis was coronary 
artery disease without evidence of congestive heart failure.  
The examiner stated that the Veteran's causative factors for 
hypertension were chronic obstructive pulmonary disease, 
tobacco use disorder, and obesity.  The Veteran's causative 
factors for coronary artery disease were hypertension, 
tobacco use disorder, hyperlipidemia, and diabetes mellitus 
type 2.  The examiner noted that the Veteran's hypertension 
and coronary artery disease both pre-existed his diabetes 
mellitus.  The examiner then opined that 

[t]he Veteran's current hypertension is 
not aggravated by his diabetes; rather 
BOTH would likely aggravate other end 
organ damage, specifically, nephropathy 
and coronary artery disease.  The Veteran 
has coronary artery disease and 
nephropathy, i[.]e. chronic renal 
insufficiency.  I could not say without 
speculation how much each condition, 
hypertension and diabetes, would 
contribute to chronic renal insufficiency 
or coronary artery disease.

Hypertension

The medical evidence of record does not show that the 
Veteran's currently diagnosed hypertension is related to 
military service or to a service-connected disability.  The 
Veteran's service treatment records are negative for any 
diagnosis of hypertension.  While the Veteran has a current 
diagnosis of hypertension, there is no medical evidence of 
record that it was diagnosed prior to 1996, approximately 23 
years after separation from military service.  See Mense, 1 
Vet. App. at 356.  Furthermore, there is no medical evidence 
of record that relates the Veteran's currently diagnosed 
hypertension to military service or to a service-connected 
disability.  There are four medical opinions of record which 
discuss the Veteran's hypertension.  The three January 2004 
VA opinions all stated that the Veteran's hypertension was 
not related to his diabetes mellitus, while the November 2009 
VA opinion stated that the hypertension also was not 
aggravated by his diabetes mellitus.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
military service or a service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran is not competent to 
make a determination that his currently diagnosed 
hypertension is related to military service or a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no medical evidence of record 
that relates the Veteran's currently diagnosed hypertension 
to military service or to a service-connected disability.  As 
such, service connection for hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed hypertension to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

The medical evidence of record shows that the Veteran's 
currently diagnosed coronary artery disease was aggravated by 
his service-connected diabetes mellitus.  The Veteran's 
coronary artery disease was first diagnosed in March 1997, 
approximately five years prior to his diabetes mellitus.  As 
such, the medical evidence of record clearly shows that the 
Veteran's heart disorder was not caused by his 
service-connected diabetes mellitus.  However, service 
connection is warranted for any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disease.  38 C.F.R. 
§ 3.310(b).  

While the medical opinions of record unanimously agree that 
the Veteran's currently diagnosed heart disorder was not 
caused by his diabetes mellitus, only the November 2009 VA 
heart examination report commented on whether the heart 
disorder was aggravated by the Veteran's diabetes mellitus.  
In that regard, the report stated that the Veteran's diabetes 
mellitus "would likely aggravate" his coronary artery 
disease.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's currently diagnosed heart 
disorder is related to a service-connected disability and 
therefore service connection for a heart disorder is 
warranted to the extent that it was aggravated by the 
service-connected diabetes mellitus.  Id.; Gilbert, 1 Vet. 
App. 49.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is granted, to the 
extent that it was aggravated by the service-connected 
diabetes mellitus.


REMAND

In February 2008 the Board remanded the Veteran's PTSD claim 
on the basis that the medical evidence of record was too old 
to provide a proper assessment of the severity of the 
Veteran's symptoms.  The remand specifically instructed the 
RO to schedule the Veteran for a psychiatric examination to 
determine the current severity of his service-connected PTSD.  
The evidence of record shows that a PTSD examination was 
properly scheduled for the Veteran on July 22, 2008.  
However, the evidence of record does not show whether this 
examination was actually conducted and the RO has never 
readjudicated the claim, as required by the February 2008 
Board remand.  RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

The RO must determine whether the Veteran 
was provided with a PTSD examination in 
accordance with the February 2008 Board 
remand.  If the Veteran was provided with 
an examination and the examination was 
successfully conducted, a copy of the 
examination report must be associated 
with the claims file.  If the Veteran was 
provided with an examination but failed 
to report for the examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

If the Veteran was not provided with an 
examination, or if proper notice of a 
scheduled examination was not sent to the 
last known address, the RO must make 
arrangements to provide the Veteran with 
an examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  All opinions provided must 
include an explanation of the bases for 
the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why 
an opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


